Citation Nr: 1439723	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  05-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DM), as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1971 through May 1974, including in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2007.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In February 2009 and August 2012, the Board remanded the Veteran's claim for further development.  The necessary developments have now been completed, and the case is now appropriately before the Board.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The VBMS does not contain any documents at this time.  On the other hand, the Virtual VA contains various outpatient treatment records from Atlanta VA Medical Center (VAMC) dated through May 2014, which have been considered by the RO in a May 2014 supplemental statement of the case.


FINDINGS OF FACT

1. The Veteran as likely as not visited bases in Vietnam during active duty service; exposure to herbicides is presumed.

2. The Veteran has been diagnosed with DM, which is subject to presumptive service connection as a result of exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for DM are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran contends that he has DM as a result of exposure to herbicides while in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).   

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Certain diseases, to include DM, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. 
§ 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has a current diagnosis of DM as demonstrated by private treatment records.
The Veteran claims that he set foot in Vietnam when he served on board the USS Saratoga.  See Hearing Transcript dated February 2007, pp.2-4.  He specifically claims that for a mission, he flew to Saigon, got supplies, and came back to the ship.  Id. at 3-4.  He admitted that his records do not show this.  In an April 2004 statement, he claimed that he transported cargo to the bases in Vietnam, but that this was not a permit duty that would show in his records, but he was rather selected for the duty "at random."  He also remarked that he unloaded and loaded cargo planes while working on the flight deck of the USS Saratoga.  

A June 2003 response from the Navy shows that they were unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam during his service.  

A March 2011 Defense Personnel Records Information Retrieval System (DPRIS) response stated that according to the National Archives and Records Administration, and the Naval History and Heritage Command, command histories, deck logs, and muster rolls/personnel diaries are the only administrative records produced by commissioned US Navy ships during the Vietnam War that are permanently retained.  These records do not normally provide information placing individuals aboard the ship.  Nor do they indicate the names of individuals arriving or going ashore on a routine basis who may have set foot in Vietnam.  Furthermore, although the deck logs documented the launching and recovery of aircraft, it did not document the type of aircraft, the passengers by name or destinations they were going to or coming from.  The DPRIS response stated that the history and deck logs do not document that the ship docked, transited inland waters, or that personnel stepped foot in the Republic of Vietnam.  The Board notes that this information is not detrimental to the Veteran's claim, but does not support the claim either.

The Veteran's DD-214 shows that the Veteran has had over two years of foreign or sea service, and that he has been awarded with a Vietnam Service Medal and a Vietnam Campaign Medal.  It also shows that his military occupational specialty (MOS) was as an aircraft mechanic.  At his hearing, the Veteran testified that he was selected to board a cargo plane Saigon to get supplies for the ship.  The Veteran admitted that even the flight logs would not show who would be going on this mission because they would be chosen at random, on the spot.  The Veteran's MOS of aircraft mechanic is noted and his description of his onboard duties placed him on the flight deck.  The USS Saratoga was frequently located in the Gulf of Tonkin from May 1972 to June 1973, and the Veteran was assigned to the USS Saratoga during this time.   Given this evidence, and especially in light of the testimony provided by the Veteran, the Board concludes that the Veteran's assertion of service in Vietnam is credible, and that it is consistent with the type of duties associated with the Veteran's duty station and the command history of USS Saratoga.

Based upon the above rationale, it is determined that it is as likely as not that the Veteran was present on the landmass of South Vietnam, and the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii) applies.

In conclusion, the credible evidence of record supports the Veteran's contentions that he served in Vietnam.  As such, because the Veteran has a current diagnosis of DM, he is entitled to service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

ORDER

Service connection for DM is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


